Case 2:17-cv-09239-PSG-MAA Document 60 Filed 10/08/20 Page1lof4 Page ID #:5408

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHARLES EDWARD ALLEN, Case No. 2:17-cv-09239-PSG-MAA
Petitioner, ORDER ACCEPTING REPORT AND
y. RECOMMENDATION OF UNITED

STATES MAGISTRATE JUDGE
W.L. MONTGOMERY, Warden,

Respondent.

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation (“R&R”) of the United
States Magistrate Judge. Further, the Court has engaged in a de novo review of
those portions of the R&R to which objections have been made. For the reasons
below, Petitioner’s Objections are overruled.

Petitioner objects under Ground One that his constitutional rights were
violated because two state court judges denied Petitioner’s requests to have his
defense investigator inspect the crime scene, based on the judges’ mistaken belief
that they lacked authority to grant the requests (“Objections”). (Objs., ECF No. 59,
at 9, 14-15.) But even assuming it were true that the judges improperly denied the

requests because they misperceived their authority, this does not entitle Petitioner to

 
Case 2:17-cv-09239-PSG-MAA Document 60 Filed 10/08/20 Page 2o0f4 Page ID #:5409

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

relief. See Murray v. Schriro, 882 F.3d 778, 809 (9th Cir. 2018) (“Merely showing
that access to evidence was denied does not establish a constitutional violation.”
(citing United States v. Valenzuela-Bernal, 458 U.S. 858, 867 (1982))). Contrary to
Petitioner’s suggestion that the error was structural, (Objs., at 15), a showing of
prejudice was required, see United States v. Dring, 930 F.2d 687, 693 (9th Cir.
1991). Petitioner did not show prejudice because he did not plausibly argue in the
state court why access to the crime scene was necessary, and because other sources
of evidence were accessible to him (such as photographs and witnesses) about the
particular features of the crime scene. (See R&R, ECF No. 55, at 19.)

Petitioner next objects under Ground Two that his constitutional rights were
violated by the denial of his motion pursuant to Pitchess v. Superior Court, 11 Cal.
3d 531 (1974), for information from the personnel files of the police officers who
helped investigate the crimes. (Objs., at 10, 15-16.) Habeas relief for this claim is
unwarranted because Petitioner did not make, for each officer, “a preliminary
showing that the file contains information material to his defense.” See Harrison v.
Lockyer, 316 F.3d 1063, 1066 (9th Cir. 2003).

Petitioner next objects under Ground Three that his right to present a defense
was violated by the trial court’s refusal to allow Petitioner use of a mannequin at
trial to demonstrate that it would have been impossible for Petitioner to have
attacked the victim in the manner the victim alleged. (Objs., at 11, 16-18.) The
California Court of Appeal opined that such a demonstration was inadmissible
because it “would most certainly be misleading and confusing for the jury.” (R&R,
at 25.) Although Petitioner disagrees that it would have been misleading, by
arguing that “an appropriate mannequin comparable to [the victim’s] height could
have been selected,” (Objs., at 18), Petitioner’s argument is not subject to federal
habeas review, see Johnson v. Sublett, 63 F.3d 926, 931 (9th Cir. 1995) (“[T]his
argument presents state-law foundation and admissibility questions that raise no

federal habeas issues.” (citing Estelle v. McGuire, 502 U.S. 62, 68 (1991))). And

 
Case 2:17-cv-09239-PSG-MAA Document 60 Filed 10/08/20 Page 30f4 Page ID #:5410

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

although Petitioner further argues that he was barred from “cross-examining [the
victim] with a demonstrative aid simply because he was a pro/per litigant,” (Objs.,
at 18), this argument is unsupported by the record. Nothing in the record suggests
that Petitioner’s status as a pro per defendant during trial was the reason why the
demonstration with a mannequin was denied. Rather, the demonstration was
denied because it would have turned the victim’s cross-examiner, regardless of
whether that cross-examiner was a pro per defendant or an attorney, into an
unsworn witness. (R&R, at 24-25.)

Petitioner next objects under Ground Four that his state-created right to pro
per library privileges was revoked in violation of due process. (Objs., at 11-12,
19-21.) He first argues that he “was not given proper notice” of the disciplinary
proceeding that led to the revocation of his library privileges. (/d., at 12, 19.) To
the extent that Petitioner is arguing that he did not receive a “written statement by
the factfinders as to the evidence relied on and reasons for the disciplinary action,”
see Wolff v. McDonnell, 418 U.S. 539, 564 (1974), the record permits a strong
inference that he did. Officer Hinton declared that he gave Petitioner a copy of the
disciplinary decision. (R&R, at 37.). The declaration was consistent with
subsequent events, specifically, Petitioner’s objections to the decision. (/d.)

Petitioner also argues under Ground Four that he was improperly denied “the
ability to present witnesses in his defense at the jail administrative hearing” that led
to the revocation of his library privileges. (Objs., at 12, 19.) However, Petitioner’s
right to present witnesses was not absolute, and jail officials did not violate due
process by accepting the witnesses’ written statements in lieu of live testimony.
(R&R, at 36.) Petitioner also argues under Ground Four that he should have
received access to online legal research. (Objs., at 12, 19.) However, Petitioner
never requested access to online legal research, and there was no right to such
research, under either federal or state law. (R&R, at 38-39.)
HI

 
Case 2:17-cv-09239-PSG-MAA Document 60 Filed 10/08/20 Page 4of4 Page ID #:5411

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Petitioner finally objects under Ground Five that the trial court abused its
sentencing discretion under People v. Superior Court (Romero), 13 Cal. 4th 497
(1996), by declining to dismiss his prior strike convictions. (ECF No. 59 at 12, 22—
23.) This claim is not cognizable on federal habeas review. See Brown v. Mayle,
283 F.3d 1019, 1040 (9th Cir. 2002) (Romero claim is not cognizable on federal
habeas review), judgment vacated on other grounds, 538 U.S. 901 (2003). More
broadly, Petitioner’s argument does not state a claim. Petitioner is not arguing that
the trial court misunderstood its sentencing discretion, refused to hear Petitioner’s
arguments, or otherwise conducted a procedurally flawed sentencing hearing.
Petitioner is only arguing that the result of the sentencing hearing, i.e., the actual
sentence imposed, was wrong because his prior strike convictions should have been
dismissed as remote in time. (Objs., at 22-23.) This argument does not raise a due
process claim. See McQueary v. Blodgett, 924 F.2d 829, 833 (9th Cir. 1991)
(where a habeas petitioner had “a full and fair opportunity to have his case heard”
and only challenges “the substantive result’ or “the actual sentence itself,” he does
not raise “a cognizable constitutional claim on the facts alleged” (emphasis in
original)).

IT IS THEREFORE ORDERED that (1) the Report and Recommendation of
the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the

Petition and dismissing this action with prejudice.

DATED: HA Zor’

5

PHILIP S. GUTIERREZ
UNITED STATES DISTRICT JUDGE

 

 
